Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/16/2021 have been fully considered but they are not persuasive.
On page 9 of the Applicant’s Response, Applicant:  “Claims 1-28 stand rejected based on statutory type (35 U.S.C. § 101) double patenting as claiming the same invention as that of claim of U.S. Patent No. 10,609,686.  In response, Applicant has amended independent claims 1, 9, 15, and 23, rendering the rejections moot. Applicant respectfully requests consideration of the amendments and withdrawal of the rejections.“.
Examiner respectfully disagrees with Applicant’s argument.  Applicant has broadened the claimed invention by deleting the limitation “determining a set of subframes as a Paging Occasion (PO) subframe pattern”.  The broader claim does not overcome the double patenting rejection.
In view of the above discussions the rejection of claims 1-28 still stands.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

Claims 1-28 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,609,686. This is a statutory double patenting rejection.
For claims 1, 9, 15, and 23; U.S. Patent No. 10,609,686 discloses:  A method performed by a user equipment (UE) in idle mode, for determining common search space (CSS) for Narrowband Internet of Things (NB-IoT) paging, the method comprising:  monitoring a starting subframe of the CSS for a Radio Network Temporary Identifier (RNTI); wherein the starting subframe of the CSS is determined as follows: use a first subframe (SF0), according to the Paging Occasion subframe pattern, when the first subframe is determined to be a valid downlink subframe; and use a next valid downlink subframe after the first subframe when the first subframe is determined to be an invalid downlink subframe (claim 1: A method performed by a user equipment (UE) in idle mode, for determining common search space (CSS) for Narrowband Internet of Things (NB-IoT) paging, the method comprising: determining a set of subframes as a Paging Occasion (PO) subframe pattern; monitoring a starting subframe of the CSS for a Radio Network Temporary Identifier (RNTI); wherein the starting subframe of the CSS is determined as follows: use a first subframe (SF0), according to the Paging Occasion subframe pattern, when the first subframe is determined to be a valid downlink subframe; and use a next valid downlink subframe after the first subframe when the first subframe is determined to be an invalid downlink subframe).
Conclusion
Weng et al. (US 2012/0122495); Weng discloses subframe patterns for paging occasions in an FDD system Paging Occasion.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BLANTON whose telephone number is (571)270-3933. The examiner can normally be reached 7am-6pm EST, Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOHN D BLANTON/Primary Examiner, Art Unit 2466